Atkinson, J.
D. A. Thompson owned a tract of land in the town of Covington, and carved out of it several parcels fronting south on Conyers street. One of these was sold to W. B. Lee. Subsequently the most easterly parcel which bordered easterly on New street was sold to W. R. Ingram, the deed describing the property as follows: “All that tract or parcel of land lying and being in the city of Covington, Newton county, State of Georgia, known as lot No. 9 in a survey of D. A. Thompson’s land, made by J. M. Heiger, fronting on Conyers street one hundred feet, and running back north 220 feet, more or less, until the back line comes even with W. B. Lee’s lot, bounded on the south by Conyers street; west by lands of D. A. Thompson; north by D. A. Thompson, east by New street, thirty-three feet wide, which said street is to be kept open as far back as Ingram’s lot runs at least.” Held:
1. The descriptive words “running back north 220 feet, more or less, until the back line comes even with W. B. Lee’s lot,” are ambiguous and subject to be explained by parol evidence in an- action of complaint for land between Thompson and his remote grantee.
2. In a suit for the recovery of land, the petition should describe the land with such accuracy, that, if a general verdict is found for the plaintiff, a writ of possession may issue based on such description. If the evidence authorizes a recovery for a part of the land included in the description, the verdict, should likewise describe the land recovered with sufficient accuracy. In the present case, the petition described the land for which suit was brought in a vague and indefinite manner. Three amendments were made to it, but all of them were filed on the same day, and it can not be determined with certainty from the record in what order they were made. They varied the description of the land in dispute, though themselves subject to criticism as to definiteness. The verdict was generally in favor of the plaintiff. The evidence did not authorize a recovery based on any description made in the petition or the amendments, as a whole. The verdict did not describe any particular part of the land included in such description, so as to adjust it to the evidence. Held, that a new trial must be granted.

Judgment reversed.


All the Justices concur.